                                         Case 4:19-cv-02033-YGR Document 137 Filed 02/26/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CITY OF ROSEVILLE EMPLOYEES'
                                   7     RETIREMENT SYSTEM,                                Case No. 19-cv-02033-YGR (JCS)

                                   8                    Plaintiff,
                                                                                           ORDER FOR BRIEFING AND
                                   9             v.                                        CONTINUING MOTION HEARING
                                  10     APPLE INC., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Court finds that full briefing is necessary to resolve the disputes addressed in the

                                  14   February 1, 2021 joint discovery letter (dkt. no. 131). Accordingly, the parties are requested to

                                  15   supply briefing as follows: Plaintiff’s motion to compel and supporting materials shall be filed by

                                  16   March 5, 2021. Pegatron’s Opposition papers shall be filed by March 10, 2021. Plaintiff’s reply

                                  17   shall be filed by March 15, 2021. The motion hearing currently set for March 12, 2021 is

                                  18   continued to March 26, 2021 at 9:30 a.m.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: February 26, 2021

                                  22                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  23                                                   Chief Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
